Citation Nr: 0620560	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  99-13 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1970 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In September 1999, the veteran appeared at a hearing before a 
Decision Review Officer at the RO.   A transcript of this 
hearing is of record.  

In August 2005, the Board remanded the issue for further 
development. 


FINDING OF FACT

A right ankle injury during service resolved without 
disabling residuals as there is no competent evidence of a 
current right ankle disability.  


CONCLUSION OF LAW

Residuals of a right ankle injury were not incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegini, 
the United States Court of Appeals for Veterans Claims 
(Court) held that where, as here, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice.  The Court also stated that the 
claimant does have the right to VCAA content-complying notice 
and proper subsequent VA process.

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2003 and in August 2004.  The notices informed 
the veteran of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notices included the effective date provision for service 
connection, that is, the date of receipt of the claim, as the 
claim was received more than one after service.    

As for content of the VCAA notices, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice was provided on 
four of the five elements of a service connection claim). 

As to the remaining element under Dingess, the VCAA notice 
did not include the criteria for rating the claimed 
disability.  As the Board is denying the claim, any question 
as to a disability rating is rendered moot and any defect 
with respect to the notice required under Dingess at 19 Vet. 
App. 473 has not prejudiced the veteran's claims.  

As the VCAA notices came after the initial adjudication, the 
timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However the 
action of the RO described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claims as he 
had the opportunity to submit additional argument and 
evidence and to address the issues at a hearing.  For these 
reasons, the veteran has not been prejudiced by late timing 
of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO did obtain VA records and 
afforded the veteran VA examinations.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Service connection may not be 
granted without medical evidence of a current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

The service medical records show that in October 1988 the 
veteran complained of right ankle pain and decreased range of 
motion after he injured his ankle playing racquet ball.  An 
X-ray of the right ankle was negative.  On retirement 
examination in 1990, there was no finding of a right ankle 
disability. 

After service, no right ankle disability was found on VA 
examinations in November 1998 or in December 2005.  And while 
VA medical records document occasional complaints of right 
ankle pain, no objective pathology affecting the right ankle 
has been identified.  Moreover, on VA examination in December 
2005, the examiner stated that there was no chronic 
disability involving the right ankle.  In the absence of 
competent medical evidence of any current right ankle 
disability, there is no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Also, pain alone, where there is 
no factual showing that the pain derives from an in-service 
injury, is not a disability for the purpose of VA disability 
compensation.  Sanchez-Benitez v. Principi, 259 F.3rd 1356 
(Fed. Cir. 2001). 

For these reasons, the preponderance of the evidence is 
against the claim of service connection. 

ORDER

Service connection for residuals of a right ankle injury is 
denied.  

____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


